Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 1 of 8




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF LOUISIANA

  IN RE:                                           §
                                                   §
  DOMINION GROUP, LLC                              §       CASE NO. 19-12366
                                                   §
                                                   §
  CAPE QUARRY, LLC.                                §       CASE NO. 19-12367
                                                   §
                                                   §        (JOINT ADMINISTRATION
               Debtors                             §         REQUESTED)


                     DEBTORS’ MOTION FOR JOINT ADMINISTRATION

         NOW INTO COURT, through undersigned counsel, come, Dominion Group, LLC

  (“Dominion Group”) and Cape Quarry, LLC (“Cape Quarry”) (each a debtor and debtor-in-

  possession, individually referred to herein as a “Debtor” and collectively referred to herein as the

  “Debtors”), and file their Motion for Joint Administration and, in support thereof, respectfully

  represent as follows:

                                 I. JURISDICTION AND VENUE

                                                   1.

         This Court has jurisdiction by virtue of 28 U.S.C. §§ 157, 1334. This matter is a core

  proceeding pursuant to 28 U.S.C. §§ 157(b)(2).

                                                   2.

         Venue of the Debtors’ Chapter 11 cases is proper in this district pursuant to 28 U.S.C. §§

  1408(1) and (2).




                                                   1
Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 2 of 8




                                         II. BACKGROUND

                                                   3.

           On September 3, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition

  for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the

  “Bankruptcy Code”).

                                                   4.

           The Debtors remain in possession of their property and are managing their businesses as

  debtors in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

                                                   5.

           No trustee has been appointed and no official committee has been established in those

  cases.

                                                   6.

           The Debtors refer the Court to the Declarations of Joe William Cline, III in support of

  Debtor’s Bankruptcy Petition [both Doc. No. 1] in Dominion Group and Cape Quarry’s

  respective bankruptcy proceedings, for a discussion of the factual background and circumstances

  surrounding the Debtors’ commencement of this Chapter 11 case, which is incorporated herein

  by reference.

                                        RELIEF REQUESTED

                                                   7.

           The Debtors seek orders directing the joint administration of their chapter 11 cases for

  procedural purposes only, pursuant to Federal Rule of Bankruptcy Procedure 1015(b). Rule

  1015(b) provides, in relevant part:

                                                   2
Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 3 of 8




          If a joint petition or two or more petitions are pending in the same court or against
          … a debtor and an affiliate, the court may order a joint administration of the
          estates.

                                                    8.

          The Debtors submit that joint administration of their cases will obviate the need for

  duplicative notices, motions, applications and orders, and thereby save considerable time and

  expense for the Debtors and their estates.

                                                    9.

          The rights of respective creditors of the Debtors will not be adversely affected by the

  proposed joint administration because the Debtors will continue as separate and distinct legal

  entities and separate books and records will continue to be maintained for each. Moreover, each

  creditor may still file its claim against a particular estate. In fact, the rights of all creditors will

  be enhanced by the reduction in costs resulting from the joint administration. The Court will

  also be relieved of the burden of entering duplicative orders and maintaining redundant files.

  Finally, supervision of the administrative aspects of these Chapter 11 cases by the Trustee of the

  United States will be simplified.

                                                    10.

          The interests of the Debtors, their estates, and all parties in interest would be best served

  by joint administration of the above-captioned cases.

                                                    11.

          Therefore, the Debtors propose that the following activities be joined for administration

  purposes only:

                   a. one disclosure statement and plan of reorganization may be filed for the
                      Debtors’ cases by the Debtors’ and, if exclusivity is terminated any other plan
                      proponent;

                                                     3
Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 4 of 8




                 b. parties may request joint hearings on matters pending in any of the Debtors’
                    cases;

                 c. a single docket shall be kept by the Clerk, with separate claims registers for
                    each of the Debtors’ cases;

                 d. maintenance of one file for all pleadings in the Debtors’ cases; and

                 e. the option of Debtors’ to file joint monthly operating reports.

                                            IV. NOTICE

                                                  12.

         Notice of this Motion has been provided to any official committees appointed in these

  cases or if no such committee has been formed, then the twenty largest unsecured creditors for

  the Debtors on a consolidated basis, the Office of the United States Trustee, Celtic Capital

  Corporation and its counsel, Charles E. Milner, Jr. and its counsel, the Internal Revenue Service

  and other governmental agencies required to receive notice under Bankruptcy Rule 2002(j);

  collectively; the entity against whom relief is sought and its counsel, if known; parties claiming

  an interest in the affected property or whose interests are directly affected by the Motion; those

  persons or entities who formally appear and request service in these proceedings pursuant to

  Bankruptcy Rule 2002(g); and all persons and entities on whom the Court has ordered notice.

  The Debtors submit that no other further notice need be provided.

         WHEREFORE the Debtors respectfully request entry of an order granting the relief

  requested herein and granting such other and further relief as is just and equitable.




                                                   4
Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 5 of 8




                                           Respectfully submitted,

                                           ADAMS AND REESE LLP


                                           By: /s/ Robin B. Cheatham
                                              Robin B. Cheatham (#4004)
                                              Scott R. Cheatham (#31658)
                                              701 Poydras Street, Suite 4500
                                              New Orleans, LA 70139
                                              Telephone: (504) 581-3234
                                              Facsimile: (504) 566-0210
                                              Proposed Attorneys for the Debtors




                                          5
Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 6 of 8




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing Motion for Joint

  Administration has been forwarded to the parties listed on the attached mailing matrix via first

  class mail, postage prepaid, and/or to other parties as requested via electronic file by the Clerk of

  the Court on this 4th day of September, 2019:


     •   Robin B. Cheatham cheathamrb@arlaw.com,
         vicki.owens@arlaw.com;mary.cuenca@arlaw.com
     •   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov


                                                     /s/ Robin B. Cheatham
                                                    ROBIN B. CHEATHAM




                                                   6
           Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 7 of 8
Label Matrix for local noticing          Dominion Group, LLC               United States Bankruptcy Court
053L-2                                   635 Highlandia Avenue, Suite A    Eastern District of Louisiana
Case 19-12366                            Baton Rouge, LA 70810-5911        Hale Boggs Federal Building
Eastern District of Louisiana                                              500 Poydras Street, Suite B-601
New Orleans                                                                New Orleans, LA 70130-3319
Wed Sep 4 16:03:54 CDT 2019
American Commercial Barge Line           American Rigging                  Ardaman & Associates
Attention: Sam Williams                  555 Choctaw Dr                    316 Highlandia Dr.
P. O. Box 610                            Baton Rouge, LA 70805-7689        Baton Rouge, LA 70810-5904
Jeffersonville, IN 47131-0610


Associated Builders and Constractors     BXS Insurance                     Baton Rouge Business Report
19251 Highland Road                      P. O. Box 3809                    9029 Jefferson Highway Suite 300
Baton Rouge, LA 70809-6122               Baton Rouge, LA 70821-3809        Baton Rouge, LA 70809-2417



(p)BLUE CROSS BLUE SHIELD OF LOUISIANA   Bottom Line Equipment LLC         Bowser Morner
P O BOX 98029                            P. O. Box 81217                   P. O. Box 51
BATON ROUGE LA 70898-9029                Lafayette, LA 70598-1217          Dayton, OH 45401-0051



Breazeale, Sachse & Wilson, LLC          Businelle Towing Corporation      CAT Commercial Account
Twenty-Third Floor                       28805 Intracoastal Road           P. O. Box 978595
One American Place                       Plaquemine, LA 70764-5810         Dallas, TX 75397-8595
P. O. Box 3197
Baton Rouge, LA 70821-3197

CEMUS                                    CGB-Waterfront Marine Services    Cape Quarry, LLC
1210 Airline Hwy                         23476 Network Place               635 Highlandia Ave, Suite A
Baton Rouge, LA 70805                    Chicago, IL 60673-1234            Baton Rouge, LA 70810-5911



Cargo Carriers                           Celtic Capital Corporation        Construction Aggregate Supply
P. O. Box 5608                           23622 Calabasas Rd., Suite 323    Luhr Bros, Inc.
Minneapolis, MN 55440-5608               Calabasas, CA 91302-1594          P. O. Box 50
                                                                           Columbia, IL 62236-0050


Cooper Consolidated, LLC                 Corrents Trucking                 Dennis Stewart
28586 Network Place                      2600-2798 American Way            P. O. Box 78069
Chicago, IL 60673-1285                   Port Allen, LA 70767              Baton Rouge, LA 70837-8069



Donahue Patrick & Scott, PLLC            Downtown Duplicating, LLC         Ed Prejean
450 Laurel Street, Suite 1600            1445 Main street                  1222 E. Cornerview St.
Baton Rouge, LA 70801-1817               Baton Rouge, LA 70802-4664        Gonzales, LA 70737-3003



FMT                                      Favor Trucking, LLC               Fed Ex
P. O. Box 203351                         through its registered agent      through its registered agent
Dallas, TX 75320-3351                    Lewis Wallace                     C T Corporation System
                                         24644 Cook Rd. OFC                3867 Plaza Tower Dr.
                                         Slaughter, LA 70777-9706          Baton Rouge, LA 70816-4378
           Case 19-12366 Doc 6 Filed 09/04/19 Entered 09/04/19 16:40:32 Main Document Page 8 of 8
First Insurance Funding                Gaubert Oil Co.                      Gavillon Agriculture, LLC
P. O. Box 7000                         P. O. Box 310                        1331 Capitol Avenue
Carol Stream, IL 60197-7000            Thibodaux, LA 70302-0310             Omaha, NE 68102-1196



Harry Robert Insurance                 Integrity Black Lake                 JRC Marine LLC
725 E. Cornerview St.                  P. O. Box 9605                       318 Honeysuckle Vine Dr.
Gonzales, LA 70737-3501                Corpus Christi, TX 78469-9605        Richmond, TX 77469-5041



Joe William Cline, III                 John Credit Inc.                     LH Concrete Services
16139 Feliciana Avenue                 John Deere Financial                 1004 Parent Street
Prairieville, LA 70769-3079            P. O. Box 650215                     New Roads, LA 70760-2828
                                       Dallas, TX 75265-0215


Lord & Winter                          Louisiana Department of Revenue      Louisiana Marine Operators, LLC
David Winter                           617 North Third Street               2302 E. Main St.
1720 Nottingham Place                  Baton Rouge, LA 70802-5432           Broussard, LA 70518-6019
Nashville, TN 37221-3630


Louisiana Workforce Commission         Mike Yglesias                        Morel G. Lemoine Distributors, Inc.
1001 N 23rd Street                     10444 Greenwell Springs              1932 Hospital Rd
Baton Rouge, LA 70802-3338             Baton Rouge, LA 70814-5005           New Roads, LA 70760-3911



Pelican View Properties                Postlethawaite & Netterville, APAC   Siboney
through its registered agent           8550 United Plaza                    1450 Centrepark Blvd, Suite 100
Lori Encalade                          Baton Rouge, LA 70809-2256           West Palm Beach, FL 33401-7430
635 Highlandia Drive
Baton Rouge, LA 70810-5911

St. Gabriel Hardware                   System Scale Corporation             Tricon Steamship Agency, Inc.
2045 Highway 30                        P. O. Box 733482                     226 Eastbank Dr. Suite A
Saint Gabriel, LA 70776-5324           Dallas, TX 75373-3482                Gonzales, LA 70737-4840



Wesley David Robert                    Office of the U.S. Trustee
7355 Woodstock Drive                   400 Poydras Street
Baton Rouge, LA 70809-1137             Suite 2110
                                       New Orleans, LA 70130-3238
